SHEVIN, Judge.
Jill Gross appeals an Order Directing Final Judgment in her favor in her legal malpractice action against her former attorney, Judith Hodor. Hodor cross-appeals the judgment and the liability award therein. We reverse the final judgment.
As both parties urge, we agree that the trial court erred in directing a verdict in view of the conflicts in the evidence presented in this case. Martinolich v. Golden Leaf Mgmt., Inc., 786 So.2d 613 (Fla. 3d DCA 2001), review denied, 814 So.2d 439 (Fla.2002). This case presented various factual questions that should have been decided by the jury. We therefore reverse the final judgment and remand for a jury trial on all issues.
As for the issues raised on cross-appeal, we affirm the court’s order granting Gross’s motions in limine precluding introduction of certain evidence. Under section 90.403, Florida Statutes, the precluded evidence was unfairly prejudicial outweighing the probative value for any issue being litigated in the matter. Mount v. Camelot Care Ctr. of Dade, Inc., 816 So.2d 669 (Fla. 3d DCA), review denied, 835 So.2d 265 (Fla.2002). The order was not an abuse of discretion. See Wilchcombe v. State, 842 So.2d 198, 199 (Fla. 3d DCA 2003)(“The trial court exercises broad discretion in the admission of evidence, and in determining whether its probative value outweighs any prejudicial effect.”).
Judgment reversed.